Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-18-00325-CV

                      IN THE INTEREST OF S.S. AND S.S., Children

                       From the County Court, Jim Wells County, Texas
                              Trial Court No. 16-08-56366-CV
                      Honorable Michael Ventura Garcia, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the appeal by M.S. is DISMISSED for
want of prosecution. Costs of appeal are taxed against appellant M.S.

       SIGNED October 17, 2018.


                                                _________________________________
                                                Rebeca C. Martinez, Justice